Case 3:17-cv-01104-VLB Document 82-38 Filed 05/15/19 Page 1 of 4




                  Exhibit 39
           Case 3:17-cv-01104-VLB Document 82-38 Filed 05/15/19 Page 2 of 4




From:               Roberto Gonzalez Echevarria [roberto.echevarria@yale.edu]
Sent:               Sunday, October 12, 2014 7:25 AM
To:                 Rolena Adorno
Subject:            Sue
Attachments:        Letter of Recommendation for Susan Byrne.doc




                                                                                BYRN EOO 5104
 Case 3:17-cv-01104-VLB Document 82-38 Filed 05/15/19 Page 3 of 4




                       Letter of Recommendation for Susan Byrne


         Susan Byrne is an associate professor on term in the Department of Spanish and
Portuguese at Yale, where she has taught for eight years. She is a developing scholar of
early modern Spanish literature and thought, who has already published a number of
noteworthy studies about Golden Age poetry, Ficino in Spain, and Miguel de Cervantes.
She possesses a command of Renaissance philosophy that is enviable and rare among
students of Spanish letters and reads Latin with ease, another exceptional skill these days.
Her work is sustained and of laudable quality and her scholarly interests genuine and
enduring. Susan Byrne speaks near-native Spanish.
         Susan has become a mainstay of the Department, having performed admirably in
a number of administrative roles and participated enthusiastically in departmental
activities, both academic and social. She is liked by all. Susan has also been active in
professional organizations and has given many papers at symposia around the world. She
has become a known figure in Golden Age studies internationally.
         The first book, derived from her doctoral dissertation was a very competent and
revealing study of the hermetic presence in sixteenth-century Spanish poetry. It contains
not a few insights into the works of major poets like Saint John of the Cross and Fray
Luis de Leon, revealing unsuspected facets of their poetry. In this book Susan already
displays her partiality for detailed research on the contextual aspects of literary texts,
particularly those with a content and thematic import. This will become the signature of
her scholarship and criticism.
         Law and Histo,y in Cervantes' Don Quixote is a more mature book that shows
Susan's engagement with central issues of Cervantes criticism. It is a book that has been
well received by the profession and that I sec as a useful complement and follow up to
my Love and the Law in Cervantes. She links Cervantes' pronouncements on the law and
his ideas on history to the Italian historian Paolo Giovio and to the Spanish jurist Gaspar
de Baeza, an idea she grounds on contextualized commentary and endeavors to take
beyond the level of the mere trouvaille. Susan also makes philological observations
about Cervantes' use of certain terms that she considers derived from a juridical
vocabulary. While all of this does not constitute a novel interpretation of the Qutjote it
makes for a discourse to wrap around the work that allows for not a few valuable
observations.
         Susan's forthcoming book project on Ficino in Spain is ambitious in scope and
depth. I believe that it will become the standard book on the topic for years to come, and
that it will have an impact on scholarship both in the United States and Europe. There is
nothing that can compete with it in breadth both in terms of writings in Spanish and those
in Italian and other languages. The virtues of Susan's approach and methodology are
evident here again. I would like to begin by praising the concreteness of her research.
Her studies are always based on solid textual evidence that she gathers from original
sources. She spares no effort to cull even marginalia from the books that she reads. This
quality gives her work an authority that others, based on vague connections, lack. I am
also impressed by Susan's preference for canonical figures. Her study will illuminate the
work of fundamental writers in the Spanish tradition, from Garcilaso de la Vega to




                                                                                               BYRNE005105
 Case 3:17-cv-01104-VLB Document 82-38 Filed 05/15/19 Page 4 of 4


                                                                                [Page]


Cervantes, and including the likes of Lope the Vega and Arias Montano. No student of
Golden Age literature will be able to ignore Susan's book.
        l am also impressed by how Susan blends intellectual history with literature.
Such a procedure is essential when dealing with Golden Age writers who were imbued in
the philosophy of the times. It is even more so when engaged in the study of
Neoplatonism, clearly the dominant Renaissance philosophy, sometimes in competition
and others supporting theological trends in the Spain of the period, but always at the
center of intellectual and artistic speculation.




                                                                                         BYRNE005106
